NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
IN RE LONNIE RAYWICKLIFFE,
Petiti0ner. `
Miscellaneous Docket No. 104
On Petition for Writ of Mandamus to the United
States Court of Federal Clairns in case no. 11-CV-527,
Judge Margaret M. SWeeney.
ON PETITION
Before BRYSoN, ScH_ALL, and PROsT, Circuit Judges.
PER CURIAM.
0 R D E R
Lonnie Ray Wickliffe submits a "motion for registra-
tion of treaty, and proc1amation." Wick1iffe also submits a
petition for rehearing en banc. The petition for rehearing
is before this panel pursuant to Internal Operating Proce-
duro # 14(2)(a), which states that a petition for rehearing
en banc which does not also include a petition for panel
rehearing shall nonetheless first be transmitted to the
panel that heard the case.
Up0n consideration there0f,

IN RE WICKLIFFE 2
IT ls ORDERED THAT:
(1) The motion for registration of treaty and procla-
mation is denied
(2) The panel denies the petition for rehearing en
banc to the extent Wickliffe seeks reconsideration of the
panel’S order denying his petition for a writ of n1andamus.
(3) The petition shall be circulated to the full court
for its review along with a copy of this order.
FoR THE CoURT
FEB 27 2012
/s/ J an Horbaly
Date J an Horbaly
Clerk
°°‘ L°“““" W‘°khffe u.s. c0uRi:i)lF[Z'li’PEALsFon
Jeanne E. Davidson, Esq. THE FEDERALC|RCU|T
33 FEB 27 2012
JAN HORBALY
C|_ERK